Filed 5/19/15 P. v. Johnson CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062747

v.                                                                       (Super.Ct.No. SWF1403249)

JAMEY LEE JOHNSON,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Dennis A. McConaghy,

Judge. (Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed.

      Erica Gambale, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                              I

                             STATEMENT OF THE CASE

       On December 5, 2014, a felony complaint charged defendant and appellant Jamey

Johnson with manufacturing a controlled substance under Health and Safety Code section

11379.6, subdivision (a) (count 1). The complaint also alleged that defendant had

suffered three prior felony convictions, each resulting in a prison term, and that defendant

had failed to remain free from prison custody for over a period of five years subsequent

to each of these prison terms, pursuant to Penal Code section 667.5, subdivision (b).

       On December 11, 2014, defendant pled guilty to count 1. Thereafter, the trial

court sentenced defendant to the midterm of five years and ordered him to serve this as a

split sentence pursuant to Penal Code section 1170, subdivision (h). Therefore, defendant

was ordered to serve the first three years in custody of the Riverside County Jail, and the

remaining two years on mandatory supervision.

       On January 22, 2015, defendant filed a notice of appeal. Defendant requested a

certificate of probable cause; the court granted the request.

                                             II

                               STATEMENT OF FACTS

       Defendant admitted that on December 2, 2014, he willfully and unlawfully

manufactured, compounded, converted, produced, derived, processed and prepared a

controlled substance. Immediately after his guilty plea, defendant was sentenced. At the

conclusion of the pronouncement of defendant’s sentence, he advised the court that he


                                              2
had been trying to get “drug help for the last five years from the state.” He asked the

court for help with his drug addiction. The trial court indicated that rehabilitation is not

meant for those convicted of manufacturing.

                                              III

                                        ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have conducted an independent review of the record and find no arguable issues.




                                              3
                                       IV

                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                 McKINSTER
                                                             Acting P. J.

We concur:


KING
                         J.


MILLER
                         J.




                                        4